Citation Nr: 0033705	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-13 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.

7.  Entitlement to service connection for muscle and joint 
pain, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to undiagnosed illness.

9.  Entitlement to service connection for sleep disturbances, 
claimed as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1983 and from September 1990 to June 1991 including 
service in Southwest Asia from November 1990 to May 1991.  An 
NGB Form 22, Report of Separation and Record of Service, 
shows that the veteran also served with the Virgin Islands 
Army National Guard from October 1982 to February 1983.  A DD 
Form 214 showing separation from active duty in June 1991 
shows more than 7 years of prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied 
claims by the veteran seeking entitlement to service 
connection for a left knee disorder, a left wrist disorder, a 
left shoulder disorder, a low back disorder, and 
hypertension.

The RO also denied entitlement to service connection for a 
skin disorder, muscle and joint pain, a gastrointestinal 
disorder, and sleep disturbances, all claimed as due to 
undiagnosed illness.  These issues, and those involving 
service connection for a left knee disorder, a left wrist 
disorder, a left shoulder disorder, and hypertension are 
addressed in the REMAND portion of this opinion.


FINDINGS OF FACT

1.  The veteran currently has a low back disorder.

2.  The veteran incurred an injury to his low back in 
service.

3.  The evidence supports a nexus between the veteran's 
current low back disorder and his inservice back injury.


CONCLUSION OF LAW

A chronic low back disorder was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Low back disorder
Applicable law

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
is also warranted for post-service manifestation of a chronic 
disability, if the disability is shown to have been chronic 
in service, or if there is a continuity of symptomatology 
sufficient to show that a chronic disorder existed in 
service.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

Entitlement to service connection is only available for 
disabilities incurred during active military, naval, or air 
service.  This includes periods of active duty or active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, or any period of inactive duty training 
during which the individual was disabled from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a) (1999). 

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

Evidence

Service medical records do not include an induction medical 
examination report for the veteran's initial period of active 
duty beginning in August 1983.

A May 1990 emergency care record shows that the veteran was 
seen for low back pain after lifting a 5-gallon oil drum.  It 
was noted that he was on National Guard drill at the time of 
the injury and that he was already on muscle relaxants for a 
chronic low back strain.  There was tenderness over the right 
paraspinal muscles at L3-L4.  Straight leg raising, deep 
tendon reflexes, and strength were normal.  A June 1990 
outpatient note reflects that his back pain was of 1 year 
duration and secondary to a motor vehicle accident.  Physical 
examination revealed tenderness to palpation and decreased 
flexion of the lumbosacral spine.  Straight leg raising, deep 
tendon reflexes, and strength were again normal.  Impression 
was low back strain with no neurological deficit.  Follow-up 
notes indicate that the veteran's back sprain had improved or 
was better.  An October 1990 note indicates that his back 
pain was of several years duration.  Objectively, there was 
only some minimal pain and tenderness.  Assessment was muscle 
strain.  Another October 1990 note shows complaints of low 
back pain.  Objective evaluation was normal.  X-rays of the 
lumbosacral spine were normal.  Assessment was a normal back.

A January 1991 outpatient note also shows complaints of low 
back pain.  A January 1991 neurosurgery record reflects that 
the veteran complained of radiating pain to the right knee.  
There was no spasm, list, or trigger-point.  Strength and 
pedal pulses were normal.  Assessment was chronic mechanical 
low back pain.  A February 1991 neurology record indicates 
that X-rays of the back were normal and that the veteran had 
mechanical low back pain.  There were no neurological 
problems.  It was remarked that he did not have a serious 
problem with his back.

An April 1991 Southwest Asia demobilization medical 
examination questionnaire shows that the veteran admitted to 
low back pain.  Examination revealed a normal musculoskeletal 
status.  The associated report of medical history indicates 
that the veteran had low back pain since deployment.  A May 
1991 disability statement shows that the veteran had low back 
pain and a possible herniated disc.  A July 1991 duty status 
statement reflects that the veteran had severe low back pain, 
initially incurred during physical training and possibly 
involving a herniated disc.  It was noted that the condition 
existed prior to service but was aggravated by service.

A July 1994 VA physician's note indicates that the veteran 
was being seen for low back pain.  A December 1994 
lumbosacral spine magnetic resonance imaging (MRI) study was 
interpreted as showing a desiccated disc at L3-L4 with an 
associated left lateral herniation which had no significant 
effect on the L3 nerve root, and a small, focal hyperintense 
area at the L5 vertebral body.  A January 1995 follow-up 
record indicates that the MRI was "unremarkable."  It was 
remarked that the veteran wanted a "profile," but that the 
examiner could not provide such because he found no 
connection between the veteran's complaints of mild back pain 
and any limitation of his activities.

An April 1996 service medical examination report is negative 
for any physical defects.  The associated report of medical 
history shows that the veteran had a recurrent back ache 
since a 1989 injury.  A June 1996 service re-enlistment 
evaluation record shows complaints of low back pain, which 
was determined to not be severe.  Assessment was chronic low 
back pain with degenerative disc disease of the lumbar spine.  
The veteran was provided a permanent profile for his back.

A March 1997 VA examination report indicates that the veteran 
alleged left knee, low back, left shoulder, left wrist, and 
left neck pain following a motor vehicle accident in 1989.  
There were no postural or fixed deformities or crepitation of 
the back.  There was normal muscle strength and no muscle 
atrophy.  There was no evidence of muscle spasm of the 
lumbosacral paravertebral muscle.  There was full range of 
motion of the lumbar spine.  There was exquisite pain on left 
lateral flexion of the lumbar spine with diminished knee 
jerks bilaterally.  Ankle jerks were 2+ bilaterally.  The 
legs had normal strength and no atrophy.  There was no 
sensory deficit.  There was positive straight leg raising 
bilaterally.  Diagnosis was an L3-L4 herniated nucleus 
pulposus and degenerative joint disease, as per the December 
1994 MRI.

Analysis

In order to be granted entitlement to service connection, the 
claims file must contain sufficient evidence of a current 
disability, of an inservice injury, and of a nexus between 
the two, thereby linking the current disability with service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In making this 
determination, the Board must consider all of the medical 
evidence, both for and against the appellant's claim, and 
determine its credibility and overall probative value.  38 
U.S.C.A. § 7104(d)(1) (West 1991); Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but rather may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  It must determine whether the evidence is 
in support of the claim or is in equal balance, Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), with the veteran 
prevailing on his claim under such circumstances, or 
alternatively, whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this case, the Board finds convincing evidence that the 
veteran currently has a low back disorder.  It involves a 
herniation at L3-L4, as shown by MRI in December 1994.  
According to the March 1997 VA examination report, it also 
involves degenerative joint disease.  The most recent 
physical examination revealed exquisite pain on left lateral 
flexion of the lumbar spine with diminished knee jerks and 
positive straight leg raising.

The claims file also clearly shows that the veteran injured 
his low back during service.  Service medical records from 
1989 show that he complained of back pain after the 1989 
motor vehicle accident, an accident which occurred in the 
line of duty, and in May 1990, after lifting an oil drum 
during National Guard duty.  It was noted in May 1990 that he 
had a chronic low back strain and that the pain involved the 
L3-L4 region.  Additional medical treatment for low back pain 
is shown in October 1990, January 1991, and February 1991, 
the latter of which reflects complaints of radiating pain 
from the back to the right leg.  Low back pain was also noted 
at the time of the veteran's demobilization from active duty 
in April 1991, the examination report for which indicated 
that he had such pain since his deployment.  In May 1991, 
service medical records reflected that his back condition 
might involve a herniated disc.  It was opined that his back 
problems existed prior to service, but were aggravated by 
service.  In 1994, a herniated disc was revealed by MRI.  Low 
back pain was also noted in the veteran's April 1996 service 
medical examination report which indicated that it had been 
recurrent since a 1989 injury.

After careful review of the claims file, the Board must 
conclude that the veteran's current low back disorder is a 
chronic condition that began during service.  38 C.F.R. 
§ 3.303(b) (1999).  While an actual herniated disc was not 
diagnosed during active duty or until approximately three 
years after such service, complaints of low back pain with 
radiating pain to the leg were first noted during a period of 
active duty.  Furthermore, the Board finds a consistent 
pattern of complaints of and treatment for low back pain ever 
since the initial back injury in 1989.  Overall, the current 
low back disorder cannot be dissociated from that in service.  
His current herniated disc involves the L3-L4 region and his 
complaints of pain in service also involved the L3-L4 region, 
and it was specifically noted in 1991, during a period of 
active duty, that his chronic back pain possibly involved a 
herniated disc.

The evidence of record supports the claim for entitlement to 
service connection for a low back disorder.  38 C.F.R. 
§ 3.303 (1999).  Therefore, that claim is granted.


ORDER

Service connection for a low back disorder is granted.


REMAND

Service Connection For A Left Knee Disorder, A Left Wrist 
Disorder,
And A Left Shoulder Disorder

Service medical records do not include an induction medical 
examination report for the veteran's initial period of active 
duty beginning in August 1983.

A May 1984 outpatient record indicates that the veteran fell 
into a ditch, injuring his left leg.  He had a small scrape 
on his shin.  He was noted to also have some loss of strength 
in the left hand.  Sworn statements from May 1984, and a duty 
status report, reflect that the accident occurred during 
military training and was in the line of duty.  A June 1985 
outpatient note reflects that the veteran had pain in his 
left shoulder blade after being hit by another person during 
a basketball game.  Assessment was a spasm of the rhomboid 
major.  He was seen again two days later, and there was full 
range of motion of both shoulders.  Assessment was resolving 
muscle strain.

A February 1989 emergency care record shows that the veteran 
was involved in a motor vehicle accident that day, incurring 
left wrist and left knee pain.  There were lacerations, 
bruises, and obvious deformity of the left wrist.  X-rays of 
the wrist were within normal limits.  The left shoulder had 
only minimal pain with no deformity and a full range of 
motion.  Assessment was "sprain."  A March 1989 follow-up 
record indicates that he had bursitis secondary to the motor 
vehicle accident.  A March 1989 disability statement 
indicates that the bursitis was incurred in the line of duty, 
but was not permanent.  The veteran was placed on temporary 
profile.  An April 1989 outpatient record indicates continued 
left shoulder pain, as well as bilateral knee complaints.  
The veteran was referred for left upper extremity strength 
testing.  A May 1989 follow-up note shows that there was some 
slight weakness in the left shoulder, but no indication that 
it would preclude the veteran from returning to work.

A follow-up note to a June 1990 outpatient note that dealt 
primarily with back pain states that his back was better, but 
that his right knee hurt; examination of the left knee was 
normal.  A note shows complaints of low back pain and left 
knee pain.  Objective evaluation was normal.  X-rays of the 
lumbosacral spine were normal.  Assessment was a normal back 
and left knee.  An April 1996 service medical examination 
report is negative for any physical defects.  The report of 
medical history shows that the veteran reported painful knee 
joints of six months duration.

A March 1997 VA examination report indicates that the veteran 
alleged left knee, low back, left shoulder, left wrist, and 
left neck pain following a motor vehicle accident in 1989.  
He indicated no current pain in the neck, shoulder, or knee.  
Objectively, there was no swelling of the left shoulder, 
wrist, or knee.  There were no deformities, instability, 
tenderness, or muscle atrophy of the left shoulder or wrist.  
There was moderate crepitation of the left shoulder and 
wrist.  Strength of the shoulder and wrist were normal.  
There were no postural or fixed deformities or crepitation of 
the back or knees.  There was no instability of the knees.  
There was normal muscle strength and no muscle atrophy.  
There was full range of motion of the wrists.  Examination of 
the left shoulder, wrist, and knee was negative.

The Board observes that the RO denied the claims for service 
connection for a left knee disorder, a left wrist disorder, 
and a left shoulder disorder on the basis that they were not 
well grounded.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Hypertension.

VA has a duty to develop the record by attempting to obtain 
service medical records and VA medical records that the 
claimant has indicated are available that are in the custody 
of the government.  See VBA Letter 20-99-60  (August 30, 
1999) (stating that VA medical records are to be requested in 
all cases); McCormick v. Gober, No. 98-48, slip op. at 12-13 
(U.S. Vet. App. August 18, 2000) (VBA Letter 20-99-60 
includes substantive provisions that have the force of law 
and which require VA to attempt to obtain service and VA 
records).

Because the claim for service connection for hypertension 
involves entitlement to service connection for a disease, 
rather than an injury, the veteran's duty status, i.e. active 
duty, active duty for training, or inactive duty for 
training, is relevant to the claim.  See 38 U.S.C.A. 
§ 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  
Therefore, his service personnel file or other records 
relevant to when he was on active duty for training as 
opposed to inactive duty for training must be made part of 
the claims file prior to appellate review.  See Sarmiento v 
Brown, 7 Vet. App. 80, 85 (1994).  In this regard, the Board 
notes that the service medical records show that examiners 
noted that the veteran had increased or high blood pressure 
readings on several occasions in June 1986.  On one occasion, 
an examiner noted that the veteran "shows emerging pattern 
of [hypertension]."  The veteran was not on active duty in 
June 1986, according to the DD Forms 214 that are in the 
claims file, but it is not clear whether he was on active 
duty for training or inactive duty for training during the 
time that these notations were made.  Later service medical 
records show a history of hypertension, and a notation in 
February 1991, while the veteran was on active duty, shows 
that his medications included an antihypertensive medication.  
In July 1996, assessments were labile hypertension and 
essential hypertension.  Because there are service records in 
this case in the possession of the government which could 
possibly show that the onset of hypertension was during a 
period of active duty for training, the Board believes that 
attempts must be made to obtain these records and associate 
them with the claims folder prior to reaching a decision in 
this case.

Claims For Service Connection Based On Persian Gulf 
Undiagnosed Illness.

With regard to the veteran's claim for service connection for 
alleged manifestations of undiagnosed illness, the Board also 
finds that initial VA development has not been adequately 
accomplished.  Specifically, the Board finds that no Persian 
Gulf protocol examination is of record.  The veteran 
indicated that he underwent such an examination on January 8, 
1997, at the VA Medical Center in San Juan, the Commonwealth 
of Puerto Rico.  However, attempts by the RO to secure the 
report of that examination were unsuccessful.

In claims involving entitlement to benefits based on Persian 
Gulf undiagnosed illness, the Veterans Benefits 
Administration has determined that a Persian Gulf protocol 
examination should be conducted as an initial step in the 
processing of such claims.  ADJUDICATION PROCEDURE MANUAL, 
M21-1 (hereafter "M21-1"), Part III, Change 74, 5.17 
(April 30, 1999).  Concerning this, the provisions of the 
M21-1 state, "When an undiagnosed condition is claimed, a 
thorough medical examination report is essential to rule out 
known diagnoses and provide - where possible - an accurate 
picture of disability for rating purposes.  Specialist 
examinations will be ordered as appropriate."  Id.  In 
addition, a VA Information Letter 10-98-010 (April 1998) sets 
forth guidelines for conducting disability examinations of 
Persian Gulf War veterans.

In light of the above, the Board finds that another attempt 
should be made by the RO to obtain any and all evidence 
relating to the veteran's Persian Gulf Health Registry.  If 
that evidence is not available or does not contain a VA 
examination report conforming to the guidelines for VA 
processing of Persian Gulf War claims, then the veteran 
should be scheduled for VA dermatological, muscle and joints, 
digestive, and psychiatric examinations pursuant to VA claims 
development policies.  

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
state where he has been treated for his 
left knee, left wrist, and left shoulder 
disorder in the last three years while 
his claims have been pending on appeal, 
and the RO should obtain any records of 
treatment not already in the claims file 
providing the veteran with the 
appropriate release-of-information forms 
where necessary to obtain private medical 
records, if any.

2.  If the records obtained show 
treatment for a left knee, left wrist, or 
left shoulder disorder but are inadequate 
for adjudication purposes, the RO may 
order another VA examination, if the RO 
finds this necessary to develop facts 
pertinent to the veteran's claims, and 
add this report to the reports of VA 
examination conducted in 1997.

3.  The RO should obtain the veteran's 
service personnel file and take any other 
necessary steps to verify the status of 
the veteran's military duty during his 
period of service with the Army National 
Guard from October 1982 to the present.  
In particular, the RO should attempt to 
verify whether the veteran was on active 
duty for training or inactive duty for 
training at the time that the June 1986 
notations in the service medical records 
were made when examiners noted increased 
or high blood pressure readings and 
observed that the veteran "shows 
emerging pattern of [hypertension]." All 
attempts to obtain such records should be 
documented in the claims folder.  Copies 
of all records obtained by the RO in this 
regard should be made part of the claims 
folder.

4.  The RO should make another attempt to 
obtain any and all evidence related to 
the veteran's Persian Gulf Health 
Registry examination at the VA Medical 
Center in San Juan, the Commonwealth of 
Puerto Rico, on January 8, 1997.  All 
attempts to obtain such records should be 
documented in the claims folder.  Copies 
of any and all records obtained should be 
made part of the claims folder.

5.  In completing the foregoing, if a VA 
examination report conforming to the 
guidelines for processing of Persian Gulf 
undiagnosed illness claims is not 
obtained, then the veteran should be 
scheduled for the appropriate VA 
examination(s) pursuant to VA Persian 
Gulf undiagnosed illness processing 
policies as indicated below.  See M21-1, 
Part III, Change 74, 5.17 (April 30, 
1999); VA Information Letter 10-98-010 
(April 1998) (with attachment).  If the 
examination report is obtained, the RO 
should determine whether it meets the 
requirements for rating purposes outlined 
below.  If not, the RO should schedule 
the veteran for the appropriate general 
and/or specialist examinations as 
indicated below:

The RO should forward the entire claims 
folder along with a copy of this REMAND 
and 38 C.F.R. § 3.317, to the examining 
physician.  The purpose of the 
examination is to determine whether or 
not the veteran currently has a skin 
disorder, muscle and joint pain, a 
gastrointestinal disorder, and/or sleep 
disturbances, and whether or not these 
disorders, if objectively manifested, are 
capable of a clinical diagnosis or, 
alternatively, are chronic disorders 
related to Persian Gulf undiagnosed 
illness.

To this end, the examiner(s) should, 
after thoroughly reviewing the claims 
file, 

a.)  Address all conditions and symptoms 
specified on the examination request and 
also address all additional conditions 
that can be elicited from the veteran 
during the examination, even if not 
specified on the request form.

b.)  Conduct a comprehensive general 
medical examination, following the AMIE 
General Medical Examination worksheet.  
For all conditions and symptoms which the 
General Medical Examination worksheet 
does not address in detail, follow the 
appropriate additional AMIE worksheets, 
and request specialists' examinations as 
indicated.  Provide details about the 
onset, frequency, duration and severity 
of all complaints and state what 
precipitates and what relieves them.

c.)  List all diagnosed conditions and 
state which symptoms, abnormal physical 
findings and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings and 
abnormal laboratory test results are 
associated with a diagnosed conditions, 
additional specialist examinations for 
diagnostic purposes are not needed.  
Diagnosed conditions will be handled as 
standard claims for service connection.  
Symptom-based "diagnoses" such as (but 
not limited to) myalgia, arthralgia, 
headache and diarrhea are not considered 
as diagnosed conditions for compensation 
purposes.

d.)  However, if there are symptoms, 
abnormal physical findings or abnormal 
laboratory test results that have not 
been determined to be part of a known 
clinical diagnosis, further specialist 
examinations should be ordered to address 
these findings.

e.)  Provide the specialist with all 
examination reports and test results.  
Specify the symptoms, abnormal physical 
findings and abnormal laboratory test 
results that have not been attributed to 
a known clinical diagnosis.  Request that 
the specialist determine which of these, 
if any, can be attributed in this veteran 
to a known clinical diagnosis and which, 
if any, cannot be attributed in this 
veteran to a known clinical diagnosis.

f.)  After the specialists' examinations 
have been completed, and all laboratory 
test results received, make a final 
report providing a list of diagnosed 
conditions.  Separately list all 
symptoms, abnormal physical findings and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  Reconcile all differences 
among the examiners, by consultation or 
workgroup as necessary, before the 
examination is returned to the RO.  See 
VA Information Letter 10-98-010 (April 
28, 1998) (with attachment).

6.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.

7.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

8.  After completion of the above, the RO 
should readjudicate the claims for 
service connection for a left knee, left 
wrist, and left shoulder disorder on the 
merits.  The RO should also readjudicate 
the claims for service connection for 
hypertension and for a skin disorder, 
muscle and joint pain, a gastrointestinal 
disorder, and sleep disturbances due to 
undiagnosed illness, with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The veteran is hereby placed on notice that, pursuant to 38 
C.F.R. § 3.655 (1999), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



